Exhibit 21 SUBSIDIARIES JURISDICTION OF INCORPORATION OR ORGANIZATION A&S Services Group, LLC DE A&S Kinard Logistics, LLC DE AR Management Services, Inc. DE Bee Line, Inc. OH Celadon E-Commerce, Inc. DE Celadon Mexicana, S.A. de C.V. Mexico Celadon Trucking Service, Inc. NJ Celadon Logistics Services, Inc. DE Celadon Canada, Inc. Ontario, Canada Celadon Canada Holdings, Limited Ontario, Canada Celadon International Corp. DE Celadon Realty, LLC DE Eagle Logistics Services Inc. IN Leasing Servicios, S.A. de C.V. Mexico Quality Business Services, LLC IN Quality Companies LLC IN Quality Drivers, LLC IN Quality Equipment Leasing, LLC DE Quality Insurance LLC IN Servicios Corporativos Jaguar, S.C. Mexico Servicios de Transportacion Jaguar, S.A. de C.V. Mexico Taylor Express, Inc. NC Transportation Services Insurance Company, Inc. VT Rock Leasing, Inc. IN Hyndman Transport (1972) Limited Ontario, Canada TCI Logistics, Inc. NC Osborn Transportation, Inc. AL Stinger Logistics, Inc. OH Strategic Leasing, Inc. OH Vorbas, LLC OH Back to Form 10-K
